NO. 4-07-0461          Filed 9/24/07

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                         FOURTH DISTRICT

In re: Richard H. and D.B., Minors,    )   Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,   )   Circuit Court of
          Petitioner-Appellee,         )   Champaign County
          v.                           )   No. 05JA53
DEBORAH KELLY,                         )
          Respondent-Appellant.        )   Honorable
                                       )   John R. Kennedy,
                                       )   Judge Presiding.
______________________________________________________________

          JUSTICE TURNER delivered the opinion of the court:

          In October 2005, the State filed a petition for adjudi-

cation of wardship with respect to Richard H. and D.B., the minor

children of respondent, Deborah Kelly.      In March 2006, the trial

court adjudicated the minors wards of the court and placed

custody and guardianship with the Illinois Department of Children

and Family Services (DCFS).    In March 2007, the State filed an

amended motion to terminate respondent's parental rights.        In

April 2007, the court found respondent unfit.     In May 2007, the

court found it in the minors' best interest that respondent's

parental rights be terminated.

          On appeal, respondent argues the trial court erred in

failing to make findings of fact concerning her parental fitness

in its oral and written orders.    We affirm.

                          I. BACKGROUND

          In October 2005, the State filed a petition for adjudi-

cation of wardship, alleging Richard, born August 1993, and D.B.,

born June 1997, were neglected minors.      Respondent is the mother
of both minors, and the fathers of the minors are not parties to

this appeal.   The petition alleged Richard and D.B. were ne-

glected minors pursuant to section 2-3(1)(b) of the Juvenile

Court Act of 1987 (705 ILCS 405/2-3(1)(b) (West 2004)) because

their environment was injurious to their welfare when they

resided with respondent and their respective fathers because the

environment exposed them to risk of substance abuse and physical

harm.   The petition also alleged the minors were neglected

because respondent failed to correct the conditions that resulted

in a prior adjudication of parental unfitness to exercise guard-

ianship and/or custody of the minors' half-siblings.   The trial

court entered a temporary custody order, finding probable cause

to believe the minors were neglected/abused and it was in their

best interest that they be placed in shelter care.

           In February 2006, the trial court found the minors were

abused or neglected based on their environment being injurious to

their welfare.   In its March 2006 dispositional order, the court

found it in the minors' best interest that they be made wards of

the court and placed custody and guardianship with DCFS.

           In March 2007, the State filed an amended motion for

termination of parental rights.   The State alleged respondent was

unfit because she (1) failed to make reasonable efforts to

correct the conditions that were the basis for the minors'

removal from her (750 ILCS 50/1(D)(m)(i) (West 2006)); (2) failed

to make reasonable progress toward the return of the minors

within the initial nine months of the adjudication of neglect or


                               - 2 -
abuse (750 ILCS 50/1(D)(m)(ii) (West 2006)); and (3) failed to

maintain a reasonable degree of interest, concern, or responsi-

bility as to the minors' welfare (750 ILCS 50/1(D)(b) (West

2006)).

            In April 2007, the trial court conducted a hearing on

the amended motion to terminate parental rights.    Respondent did

not appear but was represented by counsel.    Sarah Schmidt, an

intake counselor at Prairie Center Health Systems, testified she

conducted an assessment of respondent in November 2006.    Respon-

dent admitted using heroin, cocaine, and marijuana on a regular

basis.    Schmidt wanted respondent to undergo residential treat-

ment, but because of a waiting list respondent participated in a

daily treatment program in the interim.

            Jennifer Davidson testified she acted as the DCFS

child-welfare specialist for the minors from 2005 to April 2006.

During a November 2005 assessment, respondent stated she began

using heroin in 1996 and had been addicted for seven years.     She

acknowledged using heroin on a daily basis but felt she was able

to care for her children.

            Arnold Black, a child-welfare specialist with DCFS,

testified he became involved with the minors' case in June 2006.

Respondent reported to him that she had been unemployed from

March 2006 through mid-June 2006.

            The trial court took judicial notice of the State's

request to admit facts and respondent's responses thereto.

Respondent admitted she was convicted of unlawful delivery of a


                                - 3 -
controlled substance in case No. 05-CF-2330.      People v. Kelly,

No. 05-CF-2330 (Cir. Ct. Champaign Co.).      Further, her parental

rights to three other children had previously been terminated.

She also failed to submit to numerous drug screens and tested

positive for cocaine on multiple occasions.      The court found the

State presented clear and convincing evidence of respondent's

unfitness on each allegation in the State's motion.

            In May 2007, the trial court conducted the best-inter-

est hearing.    The State relied on the best-interest report.

Respondent did not testify.    The court found it in the minors'

best interest that respondent's parental rights be terminated.

This appeal followed.

                            II. ANALYSIS

            Respondent argues the trial court erred in failing to

make findings of fact concerning her parental fitness in its oral

pronouncement and written order.    We find any lack of detailed

findings of fact to be harmless.

            Because termination of parental rights is a serious

matter, the State must prove unfitness by clear and convincing

evidence.    In re M.H., 196 Ill. 2d 356, 365, 751 N.E.2d 1134,

1141 (2001).    "A determination of parental unfitness involves

factual findings and credibility assessments that the trial court

is in the best position to make."       In re Tiffany M., 353 Ill.

App. 3d 883, 889-90, 819 N.E.2d 813, 819 (2004).      A reviewing

court accords great deference to a trial court's finding of

parental unfitness, and such a finding will not be disturbed on


                                - 4 -
appeal unless it is against the manifest weight of the evidence.

In re T.A., 359 Ill. App. 3d 953, 960, 835 N.E.2d 908, 913

(2005).   "As the grounds for unfitness are independent, the trial

court's judgment may be affirmed if the evidence supports the

finding of unfitness on any one of the alleged statutory

grounds."    In re H.D., 343 Ill. App. 3d 483, 493, 797 N.E.2d

1112, 1120 (2003).

            Respondent argues the Second District's decision in In

re G.W., 357 Ill. App. 3d 1058, 830 N.E.2d 850 (2005), illus-

trates the need for factual findings in termination cases and

requires reversal here.    In that case, the State filed a petition

to terminate the respondent's parental rights and alleged three

grounds of unfitness.     G.W., 357 Ill. App. 3d at 1059, 830 N.E.2d

at 852.   Following a hearing, the trial court found the respon-

dent unfit and ultimately terminated her parental rights.     G.W.,

357 Ill. App. 3d at 1059, 830 N.E.2d at 852.

            On appeal, the respondent argued the trial court's

finding that she was an unfit parent was against the manifest

weight of the evidence.     G.W., 357 Ill. App. 3d at 1059, 830

N.E.2d at 852.    The appellate court stated, in part, as follows:

                 "To determine whether a trial court's

            findings of fact are against the manifest

            weight of the evidence, this court must be

            able to review both the evidence presented

            and the trial court's findings of fact.

            However, the trial court in this case has


                                 - 5 -
          failed to enter findings of fact.   After

          hearing the testimony of more than 10 wit-

          nesses over a period of approximately nine

          months, the trial court made no findings of

          fact in either its oral statement at the end

          of the fitness hearing or in its written

          order.   While we grant great deference to the

          trial court's findings of fact, our review is

          made more difficult when no such findings are

          made and only a blanket finding of 'proven'

          is pronounced.   We cannot review or defer to

          something that was never made; therefore, we

          admonish trial courts to pay particular at-

          tention to making findings of fact so that

          meaningful review of the ultimate curtailment

          of parental rights is given."   G.W., 357 Ill.

          App. 3d at 1060, 830 N.E.2d at 853.

          In the case sub judice, the trial court found at the

fitness hearing that the allegations in the State's amended

petition had been proved by clear and convincing evidence.    In

its written order, the court indicated respondent had been found

unfit by clear and convincing evidence.   No findings of fact were

set forth in the oral and written pronouncements.

          Although specific findings of fact are preferable, the

ruling in G.W. does not stand for the proposition that the lack

of such findings requires reversal in every case.     Our review in


                               - 6 -
this case is not made difficult by the lack of factual findings.

The State alleged three grounds of parental unfitness, one of

which centered on respondent's failure to maintain a reasonable

degree of interest, concern, or responsibility as to the minors'

welfare.

            Before finding a parent unfit on this ground, the court

must "examine the parent's conduct concerning the child in the

context of the circumstances in which that conduct occurred."       In

re Adoption of Syck, 138 Ill. 2d 255, 278, 562 N.E.2d 174, 185

(1990).    The parent may be found unfit for failing to maintain

either interest, or concern, or responsibility; proof of all

three is not required.    In re Jaron Z., 348 Ill. App. 3d 239,

259, 810 N.E.2d 108, 124-25 (2004).

            In this case, Schmidt testified respondent admitted

using heroin, cocaine, and marijuana on a regular basis.

Davidson indicated respondent stated she began using heroin in

1996, had been addicted for seven years, and used it on a daily

basis.    In her responses to the State's request to admit facts,

respondent admitted she had been convicted of unlawful delivery

of a controlled substance.    She admitted using heroin on November

2, 2006.    She admitted testing positive for cocaine on May 2, 10,

11, and 24, 2006, and July 24, 2006.    Further, she failed to

submit to drug screens on April 7 and 19, 2006; August 11 and 23,

2006; September 20, 2006; and October 14, 2006.    Such actions do

not constitute a reasonable degree of responsibility for her

children.


                                - 7 -
            Respondent's inability to tackle her drug addiction

prevented her from taking the responsibility for the care and

custody of her children.    The evidence establishing respondent's

unfitness was overwhelming and undisputed.      The lack of factual

findings by the trial court does not impede our ability to review

this clear case of parental unfitness.

            Because of our conclusion on this ground of unfitness,

we need not analyze the remaining grounds.      Moreover, as respon-

dent does not contest the best-interest portion of the trial

court's decision, we conclude the court's order terminating

respondent's parental rights was appropriate.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            McCULLOUGH and COOK, JJ., concur.




                                - 8 -